Citation Nr: 1307007	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to the issue of entitlement to service connection for allergic rhinitis with associated sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to November 1981, and from July 1987 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO determined that new and material evidence had not been submitted with respect to claims for service connection for allergic rhinitis with sinusitis and left and right knee disabilities.  During the course of the appeal, original jurisdiction over the Veteran's claims file was transferred to the Montgomery, Alabama RO.

The Veteran's claims for service connection for allergic rhinitis and bilateral knee disabilities were denied in an unappealed May 2003 rating decision.  As discussed below, additional relevant evidence concerning the Veteran's left and right knee disabilities was received within one year of the May 2003 rating decision.  As such, that decision did not become final, and the original claims for service connection, rather than claims of new and material evidence, are before the Board.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The issues of entitlement to increased ratings for tendonitis of the right shoulder, bilateral calcaneal spurs of the bilateral heels, degenerative disc disease of the cervical spine, and a lumbar spine disability, have been raised by the record (July 2009 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO determined that the Veteran did not have an allergic rhinitis with associated sinusitis condition that began during or was caused by service.  

2.  As the Veteran was notified of the rating decision and his appellate rights in May 2003, and new and material evidence was not received within a year of that decision, it is final.

3.  Evidence received subsequent to the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for allergic rhinitis with associated sinusitis.

4.  The Veteran has a current diagnosis of allergic rhinitis, and the evidence is at least in equipoise that his allergic rhinitis began during service


CONCLUSIONS OF LAW

1.  The May 2003 rating decision with respect to the Veteran's claim for service connection for allergic rhinitis with associated sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for allergic rhinitis with associated sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Service connection for allergic rhinitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the Board is reopening and granting the Veteran's claim for service connection for allergic rhinitis, the claim is substantiated, and there are no further VCAA duties.  

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for allergic rhinitis with associated sinusitis in May 2003 based on a lack of a present diagnosis of a sinus treatment, and a lack of evidence of in-service treatment for a sinus condition.  The RO found that the condition neither occurred in, nor was caused by, service.  

The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran submitted a second claim for service connection for allergic rhinitis and right and left knee disabilities in January 2005.  Therefore, the Board will review the evidence received since the May 2003 rating decision, to determine whether it is new and material.  

Concerning the allergic rhinitis claim, pertinent new evidence received since the May 2003 denial includes, among other records, the report from an October 2010 VA nose and sinus examination.  The October 2010 examiner provided a positive nexus opinion for allergic rhinitis, but not for sinusitis, based on X-rays showing clear sinuses.  

The newly-submitted evidence pertains to an element of the claim that was previously found to be lacking, namely, whether the Veteran has a present allergic rhinitis disability that began during service.  As such, the evidence raises a reasonable possibility of substantiating the claim, in that, with a current diagnosis, evidence of in-service treatment, and a medical nexus between the two, the Veteran would warrant service connection for allergic rhinitis.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, as the additional evidence suggests that the Veteran's allergic rhinitis is the same disability for which he was treated while in service, the evidence is new and material and the Veteran's claim is reopened.
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran was treated at various times in service for congestion and upper respiratory infections.  On a July 1999 Dental Medical History, the Veteran indicated that he had hay fever and an allergy to weeds.  In August 1999, while being treated for symptoms including congestion, sneezing, and a nonproductive cough, the Veteran was diagnosed with seasonal allergic rhinitis.

VA provided an examination in April 2003, at which time the Veteran reported experiencing sinus problems since childhood.  His sinus problems worsened while he was serving in Korea and other cold areas.  He required treatment with antibiotics one to two times per year, but usually relied on Sudafed to control his symptoms.  Examination of his sinuses showed 70 percent occlusion of the right nare, and 50 percent occlusion of the left nare, with moderate erythema and nasal drainage.  The occlusion was secondary to edema with mild erythema of the throat.  X-rays of the sinuses were within normal limits.  The examiner diagnosed the Veteran with allergic rhinitis with associated sinusitis; no etiology opinion was provided at that time.  

VA again examined the Veteran's nasal and sinus condition in October 2010.  The Veteran reported developing a runny nose, pain in the maxillary sinus region, post nasal drainage, runny eyes, and ear pain, while stationed in Korea.  He presently treated his sinus problems with Sudafed, Zyrtec, and Flonase.  Symptoms at the time of the examination included nasal congestion, watery eyes, sneezing, sinus pain, and sinus tenderness.  The examiner noted a history of sinusitis and seasonal allergies.  X-rays showed that the sinuses were clear.

The October 2010 examiner found that there was no evidence for a sinusitis diagnoses, based on the X-ray results, but diagnosed the Veteran with allergic rhinitis by history.  The examiner opined that "[t]he condition for which [the Veteran] was treated in service in 1999, seasonal allergic rhinitis, continues to be a condition that this [V]eteran suffers from."  Nevertheless, the examiner opined that his seasonal allergic rhinitis was not caused by or the result of any treatment he received in service.  

Initially, the Board acknowledges that the Veteran indicated in April 2003 that he experienced sinus problems since childhood.  That statement is in contrast to the available March 1987 Commissioning examination conducted prior to his entry onto active duty in the Air Force, which showed normal sinus findings on physical examination, and in and of itself, does not present clear and unmistakable evidence that the Veteran had a pre-existing sinus disability such that issues of aggravation must be considered.  See 38 C.F.R. §§ 3.304(b), 3.306 (2012).  The presumption of soundness applies, as the Veteran's sinuses were considered normal on his pre-service medical examination.  38 C.F.R. § 3.304(b).

The Board finds that, providing the Veteran with the benefit of the doubt, Gilbert, 1 Vet. App. at 55-57, the evidence is at least in equipoise that the Veteran has an allergic rhinitis disorder that began during service.  The Veteran meets the first prong of service connection as he has a current diagnosis of allergic rhinitis, based on the April 2003 and October 2010 examiners' findings.  Likewise, he meets the criteria for the second prong of service connection, as there is evidence of in-service treatment for that condition.  He indicated that he had allergies in July 1999, and was treated for allergic rhinitis in August 1999.  Finally, the examiner's October 2010 opinion that the Veteran continues to suffer from the same allergic rhinitis condition for which he was treated during service meets the criteria for a nexus between the current allergic rhinitis and the in-service occurrence of that condition.  See Davidson, 581 F.3d at 1316.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for allergic rhinitis with associated sinusitis is reopened.

Entitlement to service connection for allergic rhinitis is granted.


REMAND

The Veteran's claims for service connection for left and right knee disabilities must be remanded for additional development.  

The Board first notes that the RO, in the May 2005 rating decision, treated these issues as ones of new and material evidence.  In fact, the claims should have been reconsidered as original claims for service connection.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.156(b) requires that the VA treat new and material evidence received within one year of a rating decision as if it was filed in connection with the pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  New and material evidence was received within one year of the May 2003 rating decision - namely, May 2004 X-rays showing new diagnoses of degenerative joint disease of the bilateral knees.  The new diagnosis raised a reasonable possibility that the disorders are related to service, and thus constitutes new and material evidence.  Therefore the Board finds that the May 2003 rating decision did not become final and the present inquiries concern original claims for service connection, rather than the issue of whether new and material evidence has been received with respect to the pending claims.  The issues on appeal, listed on the first page of this decision, have been amended to correlate with this change.

Prior to adjudication of the Veteran's claim, additional records must be obtained and associated with the claims file.  The record contains numerous references to right knee surgery that occurred in November 2007, but no documentation of that surgery or the results.  According to the Veteran, per his hearing testimony, an MRI was performed on his knee at the time of the surgery.  These records, as well as any other records identified by the Veteran, must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); 38 C.F.R. § 3.159(c).

Additionally, an examination is required to assess whether any current left or right knee condition began during or is otherwise etiologically related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).  During the present claim, the Veteran has been diagnosed with degenerative joint disease (May 2004) and tendonitis (April 2003) of the bilateral knees.  The Veteran has presented credible, competent lay evidence that he began to experience knee pain in service, and that his knee pain has continued to the present.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there are documented instances of left knee injuries (January 1995, February 1995), and right knee pain related to an in-service injury (May 1997) while in service. 

Currently, however, there is no etiology opinion as to the Veteran's right knee disability, and the only etiology opinion of record relating to the left knee is inadequate.  The June 2010 examiner solely based his negative etiology opinion on the fact that there was inadequate documentation to create a nexus between in-service treatment for a left knee injury and his degenerative joint disease; the examiner failed to address the Veteran's competent reports that he continued to experience knee pain that began during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

Regardless as to whether the Veteran identifies any records, the report of right knee surgery and associated MRI (believed to have occurred in November 2007), must be obtained.

As part of this development, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.

If the Veteran submits signed releases for private knee treatment, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After obtaining all relevant records, schedule the Veteran for a joints examination to determine the nature and etiology of any left and/or right knee disabilities.  The examiner should review the claims file, this remand, and any relevant records associated with the Virtual VA electronic records system; the resulting report should indicate that such a review occurred.

The examiner should provide a full physical examination of the Veteran's knees.  Any necessary diagnostic tests or imaging should be performed.  The examiner should obtain from the Veteran a fully history of his left and right knee symptoms.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left and/or right knee disability was caused by, began during, or is otherwise etiologically related to, his active duty service.  

The examiner should include a complete rationale to support all opinions he or she provides.

3.  The Veteran is hereby be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


